On Application for Rehearing.
The majority of the court, including Dowdell, G. J., .and Simpson, Mayfield, and Evans, JJ., are now of the opinion that the hill was subject to the demurrer interposed, and therefore that the decree overruling the demurrer was error to reverse.
The bill fails to show that complainant has paid the mortgage debt to the mortgagee, or that she can now be compelled by the mortgagee to pay it, without which ;she cannot maintain this bill.
The averment in the bill that “the debt remains a subsisting liability against complainant” is a mere conclusion of the pleader not supported by the facts averred; but the contrary is shown — that it is not a subsisting *533liability. The demurrer, therefore, did uot confess this allegation because not well pleaded, and it should have been sustained.
It therefore results that the application must be granted, and the affirmance set aside and a decree here rendered sustaining the demurrer to the bill.
Anderson, McClellan, and Sayre, JJ., adhere to the former ruling, and think that the application should be overruled. They think that, inasmuch as the bill a.vers that the debt to the mortgage company “remains an existing liability against your oratrix,” the demurrers which confess the averments of the bill were properly overruled.
Reversed and remanded.